                                                                                 GkkRl
                                                                                     o f#/ke.u4 f)l:'
                                                                                                    f.** e
                                                                                       ATpANMIlki,VA
                                                                                            F!Ltn
                        IN TH E U N ITED STA TES D ISTRICT COU RT                      AF2 i9 2219
                       FO R TH E W ESTERN D ISTR ICT O F V IRG INIA                  JU    .     ,GLE
                                    RO AN OK E DIV ISION                            BK

UN ITED STATES O F A M ERICA                   )        Case N o.7:94-cr-00078
                                               )
                                               )        M EM O M N DU M O PIN ION
                                               )
REGIN A LD H A Y D EN ,                        )        By:H on.Jackson L.K iser
                                               )           SeniorUnited StatesDistrictJudge
              D efendant.                      )

       Reginald Hayden,a federalinmate,hasfiled an authorized successive m otion to vacate,

setaside,orcorrecthissentencepursuantto 28U.S.C.j2255,arguingthathisdesignation asa
                                           .




careeroffenderunderUnited StatesSentencing Guideline ((&U.S.S.G.'') jj4B1.1and 4B1.2,is
unlawftzl.ln aJuly 13,2016 Order,the courtstayed thecasepending a decision by the Suprem e

Court in Beckles v. United States,N o. 15-8544. Follow ing the Suprem e Court's decision in

Becldes,137S.Ct.886 (2017),thecasewasagainstayedpendingresolutionbytheUnited States
CourtofAppealsfortheFourth Circuitin United Statesv.Brown,No.16-7056.Brown,too,now

hasbeen decided.l868 F.3d297 (4th Cir.2017).Basedon thosedecisions,and areview ofthe

completerecord,1mustdismissHayden'sj2255motionasuntimely.
                                                   1.

       Hayden was convicted,following ajury trial,of conspiracy to possesswith intentto
distributecocainebase,inviolationof21U.S.C.j846.Hayden'sPresentenceInvestigationReport
(çTSR'')recommended thathe receivean increased sentence becausehe qualified asa career
offender,in thathe had atleasttw o prior convictions fora crim e ofviolence and/or a controlled

substance offense,ptlrsuantto U.S.S.G.j 4BI.I.(PSR ! 43 (ECF No.1912.)The predicate

       1Brown filed apetition forrehearing and rehearing en bancfollowing thepaneldecision.United
Statesv.Brown,16-7056(4thCir.Oct.5,2017).TheUnitedStatesCourtofAppealsfortheFourth
Circuitdenied thepetition on February 26,2018.
*




    offensessupportinghisstatusasa careeroffenderincluded apriorVirginiaconviction forrobbery

    andapriorVirginiaconviction forfeloniousbodilyinjtzryto aprison oftkial.(J-
                                                                              4.!!58and62.)
    On N ovember21,1994,afteradopting the PSR and concluding thathe wasa careeroffender,I

    sentencedHaydento atotalof360m onths'incarceration.Hayden appealed,buttheFourth Circuit

    affirmedhisconvictionandsentence.United Statesv.Havden,85F.3d 153,156(4thCir.1996).
           Pursuantto Standing Order 2015-5,1 appointed the FederalPublic D efender's Office to

    representHayden and provide briefing,ifnecessary,in lightofthe Suprem e Cottrt'sdecision in

    Jolmson v.United States,135 S.Ct.2551,2563 (2015).TheFederalPublicDefender'sOflice
    filed aj2255M otion on Hayden'sbehalf.
                                                Il.

          In his j 2255 petition,Hayden challenges the constitmionality of former U.S.S.G.j
    48 1.2(a),which defined a ltcrime ofviolence,''in part,asan offensethattûotherwise involves
    conductthatpresentsa seriouspotentialrisk ofphysicalinjury to another,''referred to asthe
    lGresidual clause.''He bases his argtlment on Johnson v.United States,135 S.Ct.2551,2563

    (2015),in wilich the SupremeCourtheld thatan identically worded residualclausein afederal
    statute,18 U.S.C.j 924(e)(2)(B)(ii),was tmconstitmionally vague and could notbe used to
    increase a defendant's sentence.Hayden'sarplm entthathis Gtcrime ofviolence''conviction no

    longersupportshiscareeroffenderstat'usbecausethe residualclause in the Sentencing Guidelines

    istmconstimtional,however,isforeclosed by Beckles.In Beclcles,the Suprem e Colzrtheld that

    the Sentencing Guidelinesarenotsubjectto a similarconstitutionalchallenge asthey merely
    dçguidetheexerciseofacourt'sdiscretion''and donotCûfixthepermissiblerangeofsentences''that

    a defendantfaces.Beckles,137 S.Ct.at895.ln 2005,the Suprem e Courtestablished thatthe




                                               -   2-
Sentencing Guidelinesareadvisoryratherthanm andatory.United Statesv.Booker,543U .S.220

(2005).
       N onetheless,in a supplementalbrief,Hayden arguesthatthe cotlrt'sdeterminationthathe

qualified asa careeroffenderis govem ed by Jolmson,notBeckles.Hayden arguesthatwhen he

wassentenced in 1994,the Suprem e Courthad notyetheld thatthe Sentencing Guidelineswere

advisory,and so he was sentenced under a mandatory Sentencing Guidelines schem e.United

Statesv.Booker,543 U.S.220(2005)(holding,in orderio avoidaconstitutionalviolation,that
thattheSentencing Guidelinesareadvisoryandnotmandatory).Accordingly,hearguesthatthe
pre-Booker m andatory Sentencing Guidelines,which fixed his sentencing range,acted as the

functionalequivalent ofa statutorily im posed sentence,and as a result,the reasorling setforth in

Johnsonapplies.(Supp.j2255Br.3-5EECF No.1994.)
       The Becldes Courtdid not address whether a constitm ional infinnity might arise in

circum stances w here a defendant w as sentenced under the m andatory Sentencing Guidelines

system thatexisted priorto Booker.TheFourth Circuit,in Brown,wasfaced withjustsuch a
situation,and ultim ately concluded thatthedefendantwasnotentitled to reliefbecausehe could

notovercomethestringenttimelinesshurdlerequiredby 28U.S.C.j2255on collateralreview.
Brown,868F.3d297,299(4thCir.2017).
       Usually,adefendantmustfileamotion tmderj 2255 within oneyearf'
                                                                    rom thedateon
whichthedefendant'sjudgmentbecnmefinal.28U.S.C.j22554941).However,thestatuteallows
for an additional one-year period to nm w hen a defendant relies on a rule of constim tional 1aw

new ly recognized by the Suprem e Court,starting from çdthe date on w hich the rightasserted w as

initiallyrecognizedbytheSupremeCourt.''J#-.j225549(3).TheBrown courtconcludedthatin
neither Johnson norBeckles did the Suprem e Courtexpressly recognize the rightof a defendant
to obtain relief who was sentenced as a career offender tmder the pre-Booker m andatory

Sentencing Guidelines.B row n,868F.3d at302.By leaving open thatquestion,the Suprem e Court

did not lirecognize'' a tGnew right'' in the m andatory Sentencing Guidelines context. Id.

Accordingly,theFourth Circuitconcluded thatadefendantsentenced asa careeroffenderunder

them andatory Sentencing Guidelinescould notrely on theadditionalone-yearlim itationsperiod

in j2255(9(3).Id.
       Haydenwassentencedin 1994,andhisjudgmentbecnmeEnalfollowingthedenialofhis
appealin 1996.Hedidnotfilethisj2255petitiontmtil2016,20yearsafterhisjudgmentbecame
final.Accordingly,hispetition isuntim ely and mustbe dism issed.1d.at304.

                                           111.

      Forthereasonsstated,1grantthe governm ent'sm otion to dismissand dism issthem otion

to vacate,setaside,or correctsentence.Based upon my snding thatHayden hasnotmade the

requisite substantial showing of a denial of a constimtionalright as required by 28 U .S.C.

j2253(c),acertificateofap ealability isdenied.
      E NTER ED this     -e -day ofApril,2019.

                                                                            &


                                          SEN OR U N ITED STA TES DISTRICT JUD GE
